DETAILED ACTION
	This Office Action corrects and replaces the Non-Final Rejection mailed on July 28, 2022. The period for reply is accordingly reset.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 6, 2022 has been entered.

Response to Amendment
	The Amendment received April 6, 2022 has been entered. Claims 11, 15, 18, 19 and 20 have been amended to clarify the claim language. Claim 21 is newly entered. Support for the Amendment is provided by the Applicant’s original disclosure including the Specification at page 20, Example 1. 

Response to Arguments
	The Applicant’s arguments and remarks received April 6, 2022 traversing the 35 U.S.C. 102(a)(1) rejection of Claims 11-20 over LIU (cited below) set forth by the October 6, 2021 Final Rejection have been fully considered and are persuasive. The rejection is accordingly withdrawn. New grounds of rejection are asserted below.
	The Applicant contends that LIU cannot anticipate the claimed invention because LIU is silent with respect to the claimed stack arrangement of O2 of the oxide and the claimed structure is not necessarily or inherently present in LIU. Remarks at 6, 7. Citing Wei et al., Review – Research Progress on Layered Transition Metal Oxide Cathode Materials for Sodium Ion Batteries, J. of the Electrochem. Soc., 2021, 168 050524 (2021), the Applicant contends that the MeO2 structure may comprise an O2 or O3 stacking structure and the α-NaFeO2 structure taught by Liu may also comprise an O3 type layered cathode material as taught by Wei. Remarks at 7, 8. Accordingly the Applicant contends that the anticipation rejection of the claims over Wei as inherently teaching the O2-type stack arrangement is in error. 
	The Applicant’s argument is persuasive and new grounds of rejection are asserted below in view of the Applicant’s argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-21 are rejected under 35 U.S.C. 112(a) for lack of enablement.
Claims 18-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification is not enabling for the full scope of the claimed method. 
The Specification is enabling for the specifically disclosed method comprising the specifically disclosed synthesis steps to achieve a compound of claimed formula 1 having the claimed O2 stack arrangement, particularly the synthesis method described in the Applicant’s Specification at pages 9-16, comprising an operation of exchanging the sodium of a prepared sodium oxide intermediate compound with lithium. However, the Specification does not reasonably provide enablement for the full scope of the claimed invention which broadly includes any and all synthesis methods and does not require any particular synthesis steps or techniques. For example, instant Claim 18 broadly states “a) a synthesis step of the lithiated layered oxide having a stack of the O2 type” and does not require any particular steps of for example, the synthesis of a sodium oxide precursor material followed by ion exchange as described by the Specification. 
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice, make, and use the invention commensurate in scope with these claims.
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Minerals Separation Ltd. v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable? That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).
The fact that experimentation may be complex does not necessarily make it undue, if the art typically engages in such experimentation. In re Certain Limited-Charge Cell Culture Microcarriers, 221 USPQ 1165, 1174 (Int’l Trade Comm'n 1983), aff’d. sub nom., Massachusetts Institute of Technology v. A.B. Fortier, 774 F.2d 1104, 227 USPQ 428 (Fed. Cir. 1985). See also In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404. The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue. In re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976).
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors (“WANDS factors”) include, but are not limited to:
•	(A) The breadth of the claims;
•	(B) The nature of the invention;
•	(C) The state of the prior art;
•	(D) The level of one of ordinary skill;
•	(E) The level of predictability in the art;
•	(F) The amount of direction provided by the inventor;
•	(G) The existence of working examples; and
•	(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
In the instant case, the prior art of record indicates that ion exchange synthesis is the currently recognized technique capable of forming lithium manganese metal oxides having the O2 stacked structure. See YABUUCHI and ERIKSSON. Nothing of record indicates that other synthesis techniques are recognized by one of ordinary skill in the art as capable of achieving this structure. Similarly, the Applicant’s Specification utilizes the ion exchange synthesis technique and does not disclose any alternative synthesis methods.
When considering the WANDS factors in determining enablement of the full scope of the method of Claim 18, one of ordinary skill in the art would not be able to perform the full scope of the claimed method to make and use the structure in the preamble of Claim 18 without undue experimentation. The breadth of the claim (factor A) includes any and all possible techniques to make an O2 stacked structure despite the evidence of record indicating that only an ion exchange method is described by the Applicant’s disclosure, consistent with the state of the prior art (factor C) as evidenced by the prior art of record. The level of predictability in the chemical arts is low (factor E), and the Specification provides no guidance, direction, or working examples for methods other than the ion exchange technique (factors F and G). Based on the lack of disclosure by the Applicant, and absence of further known synthesis techniques by one of ordinary skill in the art, an undue amount of experimentation would be required to practice the full scope of the claimed invention.
Because undue experimentation would be required for one of ordinary skill in the art to practice the full scope of the claimed method, Claims 18-21 fail to satisfy the enablement requirement and are rejected under 35 U.S.C. 112(a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness,

Claims 11-21 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al, Influence of coated MnO2 content on the electrochemical performance of Li1.2Ni0.2Mn0.6O2 cathodes, Ionics (2014) 20:825–831, further in view of  Eriksson et al. influence of Substitution on the Structure and Electrochemistry of Layered Manganese Oxides, Chem. Mater. 2003, 15, 4456-63.

	Liu et al, Influence of coated MnO2 content on the electrochemical performance of Li1.2Ni0.2Mn0.6O2 cathodes, Ionics (2014) 20:825–831 (“LIU”) discloses positive electrode active material comprising lithium rich layered lithium nickel manganese oxide coated with a layer of MnO2.
	Yabuuchi et al. Adv. Energy Mater. 2014, 4, 1301453 (“YABUUCHI”) discloses O2-type lithium rich layered oxides which deliver large capacities without substantial capacity or voltage fade as is observed in O3-type oxide ion arrays due to spinel phase transformation (abstract, conclusion).
	Eriksson et al. influence of Substitution on the Structure and Electrochemistry of Layered Manganese Oxides, Chem. Mater. 2003, 15, 4456-63. (“ERIKSSON”) discloses lithium nickel manganese metal oxides comprise an O2 layered stack structure that does not experience a phase change to spinel during cycling and provides greater stability (abstract, ¶8).
	Regarding Claim 11, LIU discloses a positive electrode material (abstract, layered cathode material) for a lithium battery comprising a lithiated metal layered oxide (abstract, layered lithium nickel manganese oxide) comprising one or more metal elements arranged in the form of layers of metal cations and lithium arranged in interlayers of lithium cations and, in part, in the layers of metal cations, said interlayers ensuring the separation between said layers, said oxide having a stack arrangement (Figure 1 illustrates an XRD pattern of the composition and LIU states that all peaks are indexed on the basis of an α-NaFeO2 layered structure that remains before and after coating) and corresponding to the following formula (I):[AltContent: rect]
    PNG
    media_image1.png
    58
    168
    media_image1.png
    Greyscale
(the Li1.2Ni0.2Mn0.6O2 of LIU anticipates the claimed formula where e and f are equal to zero) (I) wherein: *a represents the proportion of lithium included in the interlayers and being greater than 0 and less than or equal to 1; *b represents the proportion of lithium included in the layers of metal cations and being greater than 0 and less than or equal to (1/3); *c, d, e and f are of from 0 to 1, with the condition that b+c+d+e+f=1, in such a way that the electroneutrality of the oxide of formula (I) is respected; *g is between 1.9 and 2.1; *when f is different from 0, M is at least one element selected from Al, Fe, Ti, Cr, V, Cu, Mg, Zn, Na, K, Ca, Sc and the combinations thereof; characterized in that said oxide is coated (abstract, the layered cathode material is coated with MnO2), in whole or in part, with an oxide of the following formula (II): Mn h M'iO2 (II) wherein: [AltContent: rect]
    PNG
    media_image2.png
    59
    161
    media_image2.png
    Greyscale
  *M' is at least one element selected from Ni, Al, Fe, Ti, Cr, V, Cu, Mg, Zn, Na, K, Ca, Sc[AltContent: rect]
    PNG
    media_image3.png
    31
    90
    media_image3.png
    Greyscale
 (the MnO2 coating of LIU anticipates the claimed formula where i is equal to zero).
	LIU is silent with respect to the layered stack arrangement being the O2-type stack arrangement as required by Claim 11.
	YABUUCHI discloses O2-type lithium rich layered oxides which deliver large capacities without substantial capacity or voltage fade as is observed in O3-type oxide ion arrays due to spinel phase transformation (abstract, conclusion and p. 17 of 23 right column). Na to Li exchange techniques are known in the art for synthesis of O2-type lithium rich lithium metal oxides (p 2-3 of 23). YABUUCHI further demonstrates that Na-Li ion exchange synthesis of O2-type lithium rich layered oxides provides O2 phase stable active materials that overcome the deficiencies of the O3-type analogues that suffer from spinel phase transformation (conclusion section, 17/23 right column).
	ERIKSSON discloses lithium metal oxide positive active materials comprising an O2-type layered crystal structure that does not experience the deleterious phase transformation to spinel during cycling (abstract; Fig. 7) and can be formed by ion exchange methods (abstract, 4456). The lithium metal oxides such as lithium nickel manganese oxide having an O2 stacked structure provide improved performance because of improved phase stability (4463 and conclusion section).
	Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have utilized an O2-type stacking structure for the layered lithium rich metal oxide active material of LIU in order to provide a phase structure known to be more stable and to provide large capacity without substantial capacity or voltage fade versus the O3-type analogue structure, as taught by YABUUCHI and ERIKSSON.
	Regarding Claim 12, LIU in view of YABUUCHI and ERIKSSON are relied upon as above with respect to the material according to claim 11, and LIU further discloses wherein e and f are equal to 0, in which case the lithiated layered oxide corresponds to the following formula (Ill):[AltContent: rect]
    PNG
    media_image4.png
    60
    131
    media_image4.png
    Greyscale
(the Li1.2Ni0.2Mn0.6O2 of LIU anticipates the claimed formula where e and f are equal to zero) (Ill).  
	Regarding Claim 13, LIU in view of YABUUCHI and ERIKSSON are relied upon as above with respect to the material according to claim 11, wherein the lithiated layered oxide corresponds to the following formula (IV): Li1,2Nio,2Mno,6O2 (IV)  

    PNG
    media_image5.png
    61
    154
    media_image5.png
    Greyscale
(the Li1.2Ni0.2Mn0.6O2 of LIU anticipates the claimed formula where e and f are equal to zero). 
	Regarding Claim 14, LIU in view of YABUUCHI and ERIKSSON are relied upon as above with respect to the material according to claim 11, and LIU further discloses wherein (a+b) is greater than 1, in which case the layered oxide belongs to the category of overlithiated layered oxides (as in the Li1.2Ni0.2Mn0.6O2 of LIU anticipates the claimed formula where e and f are equal to zero).  
	Regarding Claim 15, LIU in view of YABUUCHI and ERIKSSON are relied upon as above with respect to the material according to claim 11, and LIU further discloses wherein h is equal to 0, in which case the oxide covering the lithiated layered oxide is manganese oxide MnO2 (LIU teaches MnO2 coating, see abstract, introduction section, and Fig. 3 for example).  
	Regarding Claim 16, LIU in view of YABUUCHI and ERIKSSON are relied upon as above with respect to the material according to claim 11, and LIU further discloses wherein the material has the form of particles formed by the lithiated layered oxide having a stack of the O2 type, said particles being coated with a layer of coating formed by the oxide of formula (II) (as shown by LIU Fig. 3).  
	Regarding Claim 17, LIU in view of YABUUCHI and ERIKSSON are relied upon as above with respect to the material according to claim 11, and LIU further discloses a lithium battery comprising at least one electrochemical cell comprising an electrolyte arranged between a positive electrode and a negative electrode, said positive electrode comprising a positive electrode material such as defined according to claim 11. (826 left column describes the electrochemical test cells including positive electrode, negative electrode, and nonaqueous electrolyte therebetween).
	Regarding Claim 18, LIU in view of YABUUCHI and ERIKSSON are relied upon as above with respect to claims 11-17, and LIU further discloses a method for preparing a positive electrode material for a lithium battery comprising a lithiated metal layered oxide comprising one or more metal elements arranged in the form of layers of metal cations and lithium arranged in interlayers of lithium cations and, in part, in the layers of metal cations, said interlayers ensuring the separation between said layers, said oxide having a stack arrangement, and corresponding to formula (1):
    PNG
    media_image1.png
    58
    168
    media_image1.png
    Greyscale
 (I) wherein: *a represents the proportion of lithium included in the interlayers and being greater than 0 and less than or equal to 1; *b represents the proportion of lithium included in the layers of metal cations and being greater than 0 and less than or equal to (1/3); *c, d, e and f are of from 0 to 1, with the condition that b+c+d+e+f=1, in such a way that the electroneutrality of the oxide of formula (I) is respected; *g is between 1.9 and 2.1; for example, is equal to 2. *when f is different from 0, M is at least one element selected from Al, Fe, Ti, Cr, V, Cu, Mg, Zn, Na, K, Ca, Sc and the combinations thereof; said oxide being coated, in whole or in part, with an oxide of the following formula (II): Mn h M'iO2 (II) wherein: 
    PNG
    media_image2.png
    59
    161
    media_image2.png
    Greyscale
 *M' is at least element selected from Ni, Al, Fe, Ti, Cr, V, Cu, Mg, Zn, Na, K, Ca, Sc (each as discussed upon above with respect to Claim 11 and taught by LIU in view of YABUUCHI and ERIKSSON).
	As discussed above with respect to Claim 11, LIU is silent with respect to the specific O2 stack arrangement claimed (in Claim 11 and instant Claim 18 in the preamble), however an O2 stack arrangement is taught by YABUUCHI and ERIKSSON, each of which also teach methods of forming the O2 stack arrangement. 	 LIU teaches said method of forming the oxide having a stack arrangement according to formula (1) comprising the following steps: 
	a) a synthesis step of the lithiated layered oxide having a stacked structure (Experimental section, layered solid solution oxides synthesized by coprecipitation; see also Figure 1 illustrates an XRD pattern of the composition having a layered structure that remains before and after coating with MnO2);  and 
	b) a synthesis step of the oxide of formula (II) over all or a portion of the lithiated layered oxide (each as discussed above with respect to Claim 11, and described by LIU p. 826 left column including a step a of surface modification of the coprecipitated layered oxide with MnO2 by dispersing the coprecipitated powders in manganese sulfate solution followed by adding sodium carbonate to precipitate manganese carbonate, followed by heat treatment to form MnO2 surface coating, see LIU Experimental section).
	While LIU is silent with respect to the specific formation of an O2 type stacked structure in the coprecipitated lithiated layered oxide of formula (I), ERIKSSON and YABUUCHI teach methods of achieving the O2 stacked structure.
	ERIKSSON teaches synthesis of O2 type stacking structure in lithium manganese oxide compounds, the synthesis method comprising ion exchange of sodium metal manganese oxide compounds with a solution of LiBr in ethanol (Experimental Procedures section first and second paragraph).
	YABUUCHI teaches the formation of O2 type stacking structure in lithium manganese oxide compounds having the benefits discussed above with respect to claim 11, the synthesis method comprising ion exchange of sodium lithium manganese oxide with a molten salt of lithium nitrate – lithium chloride (see Experimental Section, subsection 2.1).
	Before the effective filing date of the claimed invention, one of ordinary skill in the art reading LIU, and understanding the O2 type structure to provide stability benefits that provide improved cycling performance (as taught by ERIKSSON and YABUUCHI) would have found it obvious to have modified the method of LIU to comprise the formation of an O2 type stack structure for the core particles. Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success in doing so  in view of the teachings of the prior art of record, including the use of ion exchange synthesis techniques taught by YABUUCHI and ERIKSSON. 
	Regarding Claim 19, LIU as modified in view of YABUUCHI and ERIKSSON are relied upon as above and LIU further discloses the synthesis step b) comprises the following operations: i1) an operation of preparing a solution comprising manganese cations and, where applicable, cations of the element M' (p. 826 left column, a solution comprising Mn ions and sodium carbonate is prepared by dissolving transition metal acetates into solution and then dispersing powders in manganese sulfate solution and adding sodium carbonate into solution); i2) an operation of putting into contact the solution prepared in i1) with the lithiated layered oxide having a stack of the 02 type prepared during the step (p. 826 left col. discloses dispersing the active material powders in the solution) a); i3) an operation of adding to the mixture obtained in i2) a solution comprising carbonate anions or hydroxide anions (“dispersing the powders in the manganese sulfate solution, followed by adding sodium carbonate”) and of reacting (p. 826 to precipitate manganese carbonate”), with which results the lithiated layered oxide having a stack of the 02 type coated entirely or partially with a carbonate comprising manganese (p. 826 left col. “precipitating manganese carbonate onto the surface of pristine materials”) and, where applicable, the element M' or with a hydroxide comprising manganese and, where applicable, the element M'; i4) an oxidation operation of the carbonate (p. 826, heating the active material coated with manganese carbonate in air to form MnO2) comprising manganese and, where applicable, the element M' or hydroxide comprising manganese and, where applicable, the element M', with which there remains the lithiated layered oxide having a stack of the 02 type coated, in whole or in part, with an oxide of the aforementioned formula (II) (Fig. 1 illustrates XRD phase data of pristine and coated LiNiMnO2 where the layered structure remains).  
	Regarding Claim 20, LIU as modified in view of YABUUCHI and ERIKSSON are relied upon as above and LIU further discloses the oxidation operation is carried out under air in conditions of temperature and of duration, that preserve the lithiated layered oxide having a stack of the 02 type (p. 826 left col. describes heat treatment in air, p. 826 right column describes the layered structure that remains after heat treatment and after MnO2 coating; see also Fig. 1 XRD patterns).
	Regarding Claim 21, LIU as modified in view of YABUUCHI and ERIKSSON are relied upon as above and LIU further discloses the oxidation operation being carried out at 400°C (Experimental section 400°C for 2 hr) but is silent with respect to completing the 400°C oxidation operation in the claimed duration of 5 minutes. However, one of ordinary skill in the art before the effective filing date would have found it obvious to have conducted the oxidation operation for the claimed duration of 5 minutes and the motivation for doing so would have been to conduct the operation for a duration that is suitable to form the desired MnO2 structure using nothing more than routine experimentation and ordinary skill.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).
Here, the heat treatment temperature and composition of heat treated materials and obtained product is the same and the difference between the claimed invention and the invention taught by LIU with respect to the oxidation treatment is the duration of oxidation treatment at a temperature of 400°C to form MnO2. One of ordinary skill in the art observing LIU would have been motivated to identify a workable range of oxidation treatment duration in order to utilize a suitable duration to form the structure desired consistent with the disclosure of LIU and rendering obvious the claimed invention. Furthermore, criticality of the claimed range has not been evidenced by the Applicant’s disclosure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704. The examiner can normally be reached Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729